 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     TREVIYON DESHAWN REW,                     Case No.: 18cv1481-LAB (MDD)
12                                Petitioner,
                                                 ORDER PERMITTING
13     v.                                        PETITIONER TO FILE
                                                 SUPPLEMENTAL OBJECTIONS
14     DEAN BORDERS,
                                                 TO REPORT AND
15                             Respondent.       RECOMMENDATION
16
17          Petitioner Treviyon Deshawn Rew, through counsel, filed a petition for writ
18   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to Magistrate
19   Judge Mitchell Dembin for report and recommendation. After receiving briefing,
20   Judge Dembin on April 4 issued a comprehensive 33-page report and
21   recommendation, (the “R&R”), recommending that the habeas petition be denied
22   both because claims were procedurally defaulted, and on the merits.
23          After requesting and being granted an extension of time, Rew’s counsel filed
24   3-page objections to the R&R. He objects to the R&R’s recommendation that
25   claims four and five be denied as procedurally defaulted. His only argument in
26   favor of this is that a “fundamental miscarriage of justice” will result from failure to
27   consider the claims on their merits. (Obj. to R&R (Docket no. 17), at 2.) He also
28   objects to the R&R’s recommendation that all five claims be denied on the merits,

                                                1
                                                                           18cv1481-LAB (MDD)
 1   but makes no argument in support of this. Instead, the objections merely refer the
 2   Court to the original petition. (Id., at 3.)
 3         Under Fed. R. Civ. P. 72(b)(3), a party may file “specific written objections”
 4   to the R&R. And under 72(b)(3), the Court must review de novo those portions of
 5   the R&R that have been “properly objected to.” While the Ninth Circuit has not yet
 6   considered the effect of generalized, blanket, or conclusory objections, several
 7   other circuits have held that they do not trigger de novo review. See United States
 8   v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007); Howard v. Sec’y of H.H.S., 932
 9   F.2d 505, 509 (6th Cir. 1991); Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir.
10   1988); Goney v. Clark, 749 F.2d 5, 7 (3d Cir. 1984). In particular, the Sixth Circuit
11   explained    that   permitting    generalized      objections   would   undermine     the
12   congressional policy underlying the Federal Magistrates Act, and would render the
13   report and recommendation procedure a waste of time. Howard, 932 F.2d at 509.
14   District courts within this circuit have followed this principle. See, e.g., Weber v.
15   Ryan, 2018 WL 4620546, slip op. at *4 (D. Ariz., Sept. 26, 2018); Pittman v.
16   Spearman, 2017 WL 526541, at *3–4 (S.D. Cal., Feb. 9, 2017); Griffin v. Safeway
17   Corp., 2016 WL 5858986, at *1 (E.D. Wash., Oct. 6, 2016); Encarnacion-Montero
18   v. Sanders, 2015 WL 3823891, at *2 (C.D. Cal., June 18, 2015).
19         The Court recognizes that it has discretion to review the entire R&R even
20   without objections, and “may accept, reject, or modify” it.             See   28 U.S.C.
21   § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Here, however, the R&R is 33 pages long.
22   Conducting a de novo review of the entire R&R based on nothing more than a
23   conclusory assertion of a fundamental miscarriage of justice and a request to look
24   at the whole petition again would be a monumental waste of judicial resources.
25   This is particularly true because Rew’s counsel had nearly a month to review the
26   R&R, identify any objectionable portions, and draft specific objections that included
27   arguments and citations to authority. If there are errors in the R&R, he is in the
28   best position to bring them to the Court’s attention.

                                                    2
                                                                             18cv1481-LAB (MDD)
 1         If Rew’s counsel wishes to file supplemental objections to the R&R, he may
 2   do so no later than May 30, 2019. If he does not file supplemental objections, the
 3   Court will treat the R&R as not properly objected to. In that event, the Court would
 4   not be required to conduct a de novo review of the R&R or any portion of it. See
 5   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 6   (holding that a district court must review report and recommendation “de novo if
 7   objection is made, but not otherwise).
 8         IT IS SO ORDERED.
 9   Dated: May 7, 2019
10
11                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                         18cv1481-LAB (MDD)
